department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c feb u l l t ep rats plan company dear __ has been granted subject_to the conditions listed below this waiver is for this letter constitutes notice that your request for a waiver of the required minimum_funding contribution for the plan for the plan_year ending august _ the unpaid required minimum contribution for the above listed plan_year all waiver amortization payments representing the waiver must be paid as stated under sec_412 of the internal_revenue_code the code’ starting with the quarterly contribution due march the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending august respectively amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 under sec_412 of the code the company is restricted from ‘through bymay’ through the company provides verification of payment of all contributions described above in a timely manner to the internal_revenue_service using the following address or fax number you agreed to these conditions in a letter dated january’ if any of these conditions is not satisfied the waiver will be retroactively null and void 20_ this conditional waiver has been granted in accordance with sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the company is a manufacturer of specialized products all of which are made to order based on customer specifications the company suffered a temporary substantial business hardship due to a natural disaster affecting a key parts supplier the company had a very significant contract for product to be shipped in date because of the disaster and its impact on the supplier the company received only a portion of the parts required to complete and ship the order the resulting loss in revenue contributed to an operating loss for the company in the affected order was not entirely shipped until date contributing to the company's cash_flow problems was the fact that the company did not receive income from this order until months after paying other suppliers for their parts the company’s plan was overfunded in prior years and the company forecasts sufficient income and cash_flow to make the minimum required contributions over the waiver amortization period your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending august the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of schedule sb we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely welb- b eben william b hulteng manager employee_plans technical
